 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9    UZMA SHAH et al.,                                 Case No. C18-1345RSM
10
                      Plaintiffs,                       ORDER GRANTING MOTION FOR
11                                                      EXTENSION OF TIME
                          v.
12
13    UNITED STATES CITIZENSHIP
      & IMMIGRATION SERVICES, et al.,
14
                      Defendants.
15
16          This matter comes before the Court on Plaintiffs’ Motion for 8 Day Extension of Time

17   to File Motion for Summary Judgment. Dkt. #21. After reviewing the briefing of both parties,
18
     the Court concludes that such an extension is warranted with Defendants’ requested
19
     modifications.   Accordingly, the Court finds and ORDERS that the briefing schedule for
20
     Plaintiffs’ Motion for Summary Judgment is amended as follows:
21
22          Plaintiffs’ Motion due on August 2, 2019;

23          Defendants’ Opposition and Cross-Motion due on August 30, 2019;
24
            Plaintiffs’ Opposition and Reply due on September 23, 2019;
25
            Defendants’ Reply due on September 30, 2019.
26
27          The Court further directs the Clerk to re-note Plaintiffs’ Motion for Summary Judgment

28   for consideration on September 30, 2019.



     ORDER GRANTING MOTION FOR EXTENSION OF TIME - 1
          DATED this 5 day of August, 2019.
 1
 2
 3
 4
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER GRANTING MOTION FOR EXTENSION OF TIME - 2
